Exhibit 10.5

FARMER BROS. CO.
AMENDED AND RESTATED
EMPLOYEE STOCK OWNERSHIP PLAN

Effective January 1, 2000

as Amended by Amendment No. 1
(Effective as of January 1, 2002)

as Amended by Amendment No. 2
(Effective as of January 1, 2003)

and as Amended by Amendment No. 3
(Effective as of December 17, 2003)

 


--------------------------------------------------------------------------------


FARMER BROS. CO.
EMPLOYEE STOCK OWNERSHIP PLAN

ARTICLE 1.         DEFINITIONS

1.01                           “Account” means the Account established for a
Member pursuant to Section 9.03 into which shall be credited the contributions
made on a Member’s behalf, Company Stock released from the Suspense Account for
the Member, and earnings on those contributions and that Company Stock.

1.02                           “Affiliate” means any company which is a member
of a controlled group of corporations (as defined in Section 414(b) of the Code)
which also includes as a member the Company; any trade or business under common
control (as defined in Section 414(c) of the Code) with the Company; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Section 414(m) of the Code) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Section 414(o) of the Code.  Notwithstanding the
foregoing, for purposes of Sections 1.27 and 3.03, the definitions in Sections
414(b) and (c) of the Code shall be modified by substituting the phrase “more
than 50 percent” for the phrase “at least 80 percent” each place it appears in
Section 1563(a)(1) of the Code.

1.03                           “Annual Dollar Limit” means $150,000, as adjusted
from time to time for cost of living in accordance with Section 401(a)(17)(B) of
the Code.  The Annual Dollar Limit for Plan Years beginning after December 31,
2001, shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code.


--------------------------------------------------------------------------------


1.04                           “Beneficiary” means any person, persons or entity
designated by a Member to receive any benefits payable in the event of the
Member’s death.  However, a married Member’s spouse shall be the Member’s
Beneficiary unless or until he or she elects another Beneficiary with Spousal
Consent.  If no Beneficiary designation is in effect at the Member’s death, or
if no person, persons or entity so designated survives the Member, the Member’s
surviving spouse, if any, shall be deemed to be the Beneficiary; otherwise the
Beneficiary shall be the personal representative of the estate of the Member.

1.05                           “Board of Directors” means the Board of Directors
of the Company or any authorized committee thereof.

1.06                           “Break in Service” means an event affecting
forfeitures, which shall occur when an Employee is credited with less than 500
Hours of Service in any Plan Year.  However, if an Employee is absent from work
immediately following his or her active employment, irrespective of whether the
Employee’s employment is terminated, because of the Employee’s pregnancy, the
birth of the Employee’s child, the placement of a child with the Employee in
connection with the adoption of that child by the Employee or for purposes of
caring for that child for a period beginning immediately following that birth or
placement, a Break in Service shall occur only if the Member does not return to
work within one (1) year of the date he or she began his or her leave from
active employment for the above-stated reasons.  A Break in Service shall not
occur during an approved leave of absence or during a period of military service
that is included in the Employee’s Vesting Service pursuant to Section 1.34.

2


--------------------------------------------------------------------------------


1.07                           “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

1.08                           “Committee” means the persons named by the Board
of Directors to administer and supervise the Plan as provided in Article 9.

1.09                           “Company” means Farmer Bros. Co.

1.10                           “Company Stock” means the shares of common stock
of the Company or shares of preferred or preference stock of the Company that
are convertible into such common stock provided that, in either event, such
stock is an “employer security” within the meaning of Section 409(1) of the
Code.

1.11                           “Compensation” means wages as defined under
Section 3401(a) of the Code (for purposes of income tax withholding at the
source), but determined without regard to any rules under Section 3401(a) of the
Code that limit the remuneration included in wages based on the nature or
location of the employment or the services performed.  However, notwithstanding
the foregoing, for purposes of this Plan, Compensation shall: (a) include any
salary deferral reductions pursuant to Section 401(k) of the Code or pursuant to
a cafeteria plan as defined in Section 125 of the Code; (b) any imputed income
for automobile allowance or company-paid life insurance for the Member
(including amounts for which the Employer or Affiliated Employer is required to
furnish a written statement pursuant to Section 6052 of the Code); and (c) not
exceed the maximum statutory Annual Dollar Limit.

3


--------------------------------------------------------------------------------


1.12                           “Disability” means total and permanent physical
or mental disability, as determined under the Company’s long-term disability
program as in effect from time to time.

1.13                           “Effective Date” means January 1, 2000.

1.14                           “Eligible Employee” means an Employee regularly
employed by an Employer who receives stated compensation other than a pension,
severance pay, retainer, or fee under contract; however, the term “Eligible
Employee” excludes (a) any person who is included in a unit of Employees covered
by a collective bargaining agreement which does not provide for his or her
membership in the Plan, and (b) any non-resident alien with no US-source income.
 In addition, any person classified as an independent contractor or consultant
by the Employer shall, during such period, be excluded from the definition of
Eligible Employee, regardless of such person’s reclassification for such period
by the Internal Revenue Service for tax withholding purposes.

1.15                           “Employee” means any individual who is employed
by the Employer or an Affiliate as a common law employee of the Employer or
Affiliate, regardless of whether the individual is an “Eligible Employee,” and
any Leased Employee.

1.16                           “Employer” means the Company or any successor by
merger, purchase or otherwise, with respect to its Employees; or any other
company participating in the Plan as provided in Section 12.03, with respect to
its Employees.

4


--------------------------------------------------------------------------------


1.17                           “Employer Contributions” means all amounts
contributed pursuant to Section 3.01 of the Plan.

1.18                           “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

1.19                           “Financed Shares” means shares of Company Stock,
whether allocated or unallocated, which have been purchased by means of an
Exempt Loan.

1.20                           “Hour of Service” means, with respect to any
applicable computation period,

(a)                                  each hour for which the Employee is paid or
entitled to payment for the performance of duties for the Employer or an
Affiliate; and

(b)                                 each hour for which the Employee is paid or
entitled to payment by the Employer or an Affiliate on account of a period
during which no duties are performed, whether or not the employment relationship
has terminated, due to vacation, holiday, illness, incapacity (including
Disability), layoff, jury duty, military duty or leave of absence, but not more
than 501 hours for any single continuous period; and each hour for which back
pay, irrespective of mitigation of damages, is either awarded or agreed to by
the Employer or an Affiliate, excluding any hour credited under (a) or (b),
which shall be credited to the computation period or periods to which the award,
agreement or payment pertains rather than to the

5


--------------------------------------------------------------------------------


                                                computation period in which the
award, agreement or payment is made.

No hours shall be credited on account of any period during which the Employee
performs no duties and receives payment solely for the purpose of complying with
unemployment compensation, workers’ compensation or disability insurance laws.
The Hours of Service credited shall be determined as required by Title 29 of the
Code of Federal Regulations, Sections 2530.200b-2(b) and (c).  Notwithstanding
the forgoing, solely to the extent required by law, an Employee who is absent
from employment because of an authorized leave of absence under the Family and
Medical Leave Act of 1993 shall receive credit for Hours of Service during such
absence.

1.21                           “Leased Employee” means any person performing
services for the Employer or an Affiliate as a leased employee as defined in
Section 414(n) of the Code.  In the case of any person who is a Leased Employee
before or after a period of service as an Eligible Employee, the entire period
during which he or she has performed services as a Leased Employee shall be
counted as service as an Eligible Employee for all purposes of the Plan, except
that he or she shall not, by reason of that status, become a Member of the Plan.

1.22                           “Member” means any person included in the
membership of the Plan as provided in Article 2.

6


--------------------------------------------------------------------------------


1.23                           “Plan” means the Farmer Bros. Co. Employee Stock
Ownership Plan, as set forth in this document or as amended from time to time.

1.24                           “Plan Year” means the 12-month period beginning
on any January 1.

1.25                           “Retirement” means termination of employment from
an Employer and all Affiliates after the earlier of (a) attainment of age 65 or
(b) attainment of age 55 and completion of ten (10) years of Vesting Service.

1.26                           “Severance Date” means the earlier of (a) the
date an Employee quits, retires, is discharged or dies, or (b) the last day of
an authorized leave of absence, or if later, the first anniversary of the date
on which an Employee is first absent from service, with or without pay, for any
reason such as vacation, sickness, Disability, layoff or leave of absence.

1.27                           “Suspense Account” means the account comprised of
unallocated shares of Company Stock maintained in accordance with Section 5.03.

1.28                           “Spousal Consent” means the written consent of a
Member’s spouse to the Member’s designation of a specified Beneficiary.  The
spouse’s consent shall be witnessed by a Plan representative or notary public.
 The consent of the spouse shall also acknowledge the effect on him or her of
the Member’s election.  The requirement for Spousal Consent may be waived by the
Committee if it believes there is no spouse, that the spouse cannot be located,
that a legal separation has occurred, or because of such other circumstances as
may be established by applicable law.

7


--------------------------------------------------------------------------------


1.29                           “Trust” or “Trust Fund” means the fund
established by the Board of Directors as part of the Plan into which
contributions are to be made and from which benefits are to be paid in
accordance with the terms of the Plan.

1.30                           “Trustee” means the trustee or trustees holding
the funds of the Plan as provided in Article 10.

1.31                           “Valuation Date” means the last business day of
each calendar quarter.

1.32                           “Vesting Service” means the summation of the
Years of Service an Employee has been credited since the Employee’s hire date.
 An Employee shall earn one (1) “Year of Service” for each Plan Year during
which he/she is credited with at least one thousand (1,000) Hours of Service.

Notwithstanding the foregoing, the following apply for purposes of crediting
vesting within this section:

(a)                                  If an Employee is absent from the service
of the Employer or any Affiliate because of service in the Armed Forces of the
United States and he or she returns to service with the Employer, or an
Affiliate, having applied to return while his or her reemployment rights were
protected by law, the absence shall be included in his or her Vesting Service;

(b)                                 If an Employee’s employment terminates after
he or she has vested in his or her Account pursuant to Section 6.01 and he or
she is reemployed, his or her Vesting Service after reemployment shall

8


--------------------------------------------------------------------------------


                                                be aggregated with his or her
previous period or periods of Vesting Service; and

(c)                                  If an Employee’s employment terminates
before he or she has vested in his or her Account pursuant to Section 6.01 and
he or she is reemployed after he or she has incurred a Break in Service, his or
her Vesting Service after reemployment shall be aggregated with his or her
previous period or periods of Vesting Service (other than Vesting Service not
required to be aggregated pursuant to this paragraph (c) by reason of a prior
termination of employment) if the date of such reemployment is prior to the date
as of which such Employee had incurred five (5) consecutive Breaks in Service.

ARTICLE 2.         MEMBERSHIP

2.01                           Membership

Each Eligible Employee shall become a Member on the Plan’s Effective Date as
long as he or she is at least age eighteen (18).  Each other Eligible Employee
shall be eligible to become a Member on the first day of the Plan Year
coinciding with or immediately following the date he or she has attained his or
her 18th birthday, provided he or she is an Eligible Employee.

2.02                           Reemployment of Former Eligible Employees and
Former Members

Any person reemployed by the Employer as an Eligible Employee, who was
previously a Member or who was previously eligible to become a Member, shall

9


--------------------------------------------------------------------------------


become a Member immediately upon reemployment.  Any person reemployed by the
Employer as an Eligible Employee, who was not previously eligible to become a
Member, shall become a Member upon completing the eligibility requirements
described in Section 2.01.

2.03                           Transferred Members

Notwithstanding any provision of the Plan to the contrary, a Member who remains
in the employ of the Employer or an Affiliate but ceases to be an Eligible
Employee shall continue to be a Member of the Plan but shall only be eligible to
receive allocations of Employer Contributions with respect to Compensation.

2.04                           Termination of Membership

A Member’s membership shall terminate on his or her Severance Date unless he or
she is entitled to benefits under the Plan, in which event his or her membership
shall terminate when those benefits are distributed to him or her in full.

ARTICLE 3.         CONTRIBUTI0NS

3.01                           Employer Contributions

(a)                                  The Employer may make Employer
Contributions to the Plan on account of any Plan Year, in Company Stock or cash,
in the manner and amount to be determined by the Board of Directors. Employer
Contributions shall be made on behalf of each Member who (i) is an Eligible
Employee on the last day of the Plan Year and who completed at least 1,000 Hours
of Service during such

10


--------------------------------------------------------------------------------


                                                Plan Year; or (ii) is an
Eligible Employee who terminated employment during such Plan Year by reason of
death, Disability, or Retirement.  At the time of determining an Employer
Contribution for a Plan Year, the Board of Directors may specify a target
percentage of Compensation with respect to allocations for such Plan Year.  In
no event, however, shall the Employer Contributions for any Plan Year exceed the
maximum amount deductible from the Employer’s income for that Plan Year under
Section 404(a)(3)(A) of the Code or any statute of similar import.  The Employer
Contributions shall be paid to the Trust Fund no later than the time (including
extensions) prescribed by law for the filing of the Employer’s federal income
tax return for the year for which the contributions are made;

(b)                                 Except as provided in Section 5.04, shares
of Company Stock released from the Suspense Account for that Plan Year and any
Employer Contributions for that Plan Year not used to repay an Exempt Loan shall
be allocated as of the last Valuation Date (or such earlier Valuation Date as
the Committee shall determine) in the Plan Year to the Accounts of Members on
behalf of whom contributions were made for that Plan Year pursuant to paragraph
(a), in the ratio that the Compensation of each such Member bears to the total
Compensation of all such Members for the Plan Year, subject to the limitations
described in Section 3.03.  In no event

11


--------------------------------------------------------------------------------


                                                shall more than one-third of the
Employer Contributions to the Plan be allocated to Members who are highly
compensated employees as defined in Section 414(q) of the Code; and

(c)                                  Notwithstanding paragraphs (a) and (b)
above, each Employer may make an additional Employer Contribution to the Plan,
in Company Stock or cash, at a time and in an amount determined by the Board of
Directors.  Such contribution, or shares of Company Stock released from the
Suspense Account by reason of the use of such contribution to repay an Exempt
Loan, shall be allocated to the Accounts of Members who were entitled to an
allocation under paragraph (b) for the preceding Plan Year and who terminated
employment during the period beginning with the first day of the Plan Year in
which such additional contribution is made and ending on a date specified by the
Board of Directors at the time of determining the additional contribution, and
to such Members who have not terminated service, in an amount which, when added
to the initial allocation for the preceding Plan Year, results in a total
allocation for such Plan Year equal to the target percentage of each such
Member’s Compensation for the preceding Plan Year which had been specified by
the Board of Directors when determining the Employer Contribution under
paragraph (a).  Any allocation of an additional contribution made pursuant to
this paragraph (c) shall be made as of the last Valuation Date in the Plan Year
preceding the

12


--------------------------------------------------------------------------------


                                                Plan Year in which such
contribution is made unless otherwise specified by the Board of Directors, shall
be subject to the limitation of Section 3.03, and shall comply with the last
sentence of paragraph (b).

3.02                           Member Contributions

No Member shall be required or permitted to make any contributions under this
Plan.

3.03                           Maximum Annual Additions

(a)                                  The annual addition to a Member’s Account
for any Plan Year, which shall be considered the “limitation year” for purposes
of Section 415 of the Code, when added to the Member’s annual addition for that
Plan Year under any other qualified defined contribution plan of the Employer or
an Affiliate, shall not exceed an amount which is equal to the lesser of (i) 25
percent of his or her aggregate remuneration for that Plan Year or (ii) $30,000,
as adjusted pursuant to Section 415(d) of the Code.  Notwithstanding the
foregoing, for limitation years beginning on or after January 1, 2002, the
annual additions that may be contributed or allocated to a Member’s Account
under the Plan shall not exceed the lesser of:

(i)                                     Forty Thousand Dollars ($40,000), as
adjusted for increases in the cost of living under Section 415(d) of the Code,
or

13


--------------------------------------------------------------------------------


(ii)                                  One Hundred Percent (100%) of the Member’s
aggregate remuneration for that Plan Year.

The compensation limit referred to in (ii) above shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of 401(h) or Section 419A(f)(2) of the Code) which is otherwise treated
as an annual addition;

(b)                                 For purposes of this Section, the “annual
addition” to a Member’s Account under this Plan or any other qualified defined
contribution plan (including a deemed qualified defined contribution plan under
a qualified defined benefit plan) maintained by the Employer or an Affiliate
shall be the sum of:

(i)                                     the total contributions made on the
Member’s behalf by the Employer and all Affiliates;

(ii)                                  all Member contributions, exclusive of any
rollover contributions;

(iii)                               forfeitures; and

(iv)                              amounts described in Sections 415(l)(1) and
419A(d)(2) allocated to the Member;

(c)                                  For purposes of this Section, the term
“remuneration” with respect to any Member shall mean the wages, salaries and
other amounts

14


--------------------------------------------------------------------------------


                                                paid in respect of such Member
by the Employer or an Affiliate for personal services actually rendered, and
shall include amounts contributed by the Employer pursuant to a salary reduction
agreement which are not includible in the gross income of the Employee under
Section 125, 402(g) or 457 of the Code, but shall exclude deferred compensation,
stock options and other distributions which receive special tax benefits under
the Code;

(d)                                 In the event that the Committee determines
that the allocation of a contribution would cause the restriction imposed by
paragraph (a) to be exceeded, allocations shall be reduced in the following
order, but only to the extent necessary to satisfy such restrictions:

(i)                                     first, the annual additions under any
other qualified defined contribution plan maintained by an Employer or an
Affiliate; and

(ii)                                  second, the annual additions under this
Plan.

(e)                                  If the annual addition to a Member’s
Account for any Plan Year, prior to the application of the limitation set forth
in paragraph (a) above, exceeds that limitation due to a reasonable error in
estimating a Member’s annual compensation or in determining the amount of
Employer Contributions that may be made with respect to a Member under Section
415 of the Code, or as the result of the allocation of forfeitures, the amount
of contributions credited to the

15


--------------------------------------------------------------------------------


                                                Member’s Account in that Plan
Year shall be adjusted to the extent necessary to satisfy that limitation in
accordance with the following order of priority:

(i)                                     first, the annual additions under any
other qualified defined contribution plan maintained by an Employer or an
Affiliate; and

(ii)                                  second, the annual additions under this
Plan.

If it becomes necessary to make an adjustment in annual additions to a Member’s
Account under this Plan, either because of the limitations as applied to this
Plan alone or as applied to this Plan in combination with another plan, the
excess annual addition under this Plan with respect to the affected Member shall
be reallocated proportionately in the same manner as Employer Contributions are
allocated to the Accounts of other Members until the annual addition to the
Account of each Member reaches the limits of Section 415 of the Code.  If such
limits are reached and there are remaining excess Employer Contributions, such
contributions shall be placed in an unallocated suspense account and allocated
in subsequent years before any Employer Contributions are made.

3.04                           Return of Contributions

(a)                                  If all or part of the Employer’s deductions
for contributions to the Plan are disallowed by the Internal Revenue Service,
the portion of

16


--------------------------------------------------------------------------------


                                                the contributions to which that
disallowance applies shall be returned to the Employer without interest but
reduced by any investment loss attributable to those contributions, provided
that the contribution is returned within one year after the disallowance of
deduction.  For this purpose, all contributions made by the Employer are
expressly declared to be conditioned upon their deductibility under Section 404
of the Code; and

(b)                                 The Employer may recover without interest
the amount of its contributions to the Plan made on account of a mistake of
fact, reduced by any investment loss attributable to those contributions, if
recovery is made within one year after the date of those contributions.

ARTICLE 4.         VALUATION OF THE ACCOUNTS

4.01                           Investment of the Trust Fund

(a)                                  Except to the extent used to repay an
Exempt Loan, Employer Contributions to the Plan shall be invested in shares of
Company Stock. Consistent with the Plan’s status as an employee stock ownership
plan under Section 4975(e)(7) of the Code, the Trustee may keep such amounts of
cash, securities or other property as it, in its sole discretion, shall deem
necessary or advisable as part of the Trust Fund, all within the limitations
specified in the trust agreement; and

17


--------------------------------------------------------------------------------


(b)                                 Dividends, interest, and other distributions
received on the assets held by the Trustee in respect to the Trust Fund shall be
reinvested in the Trust Fund, except as otherwise may be provided in Article 5
with respect to dividends on Company Stock.

4.02                           Valuation of the Trust Fund

The Trustee shall value the Trust Fund at least annually.  On each Valuation
Date there shall be allocated to the Account of each Member his or her
proportionate share of the increase or decrease in the fair market value of his
or her Account in the Trust Fund.  Whenever an event requires a determination of
the value of the Member’s Account, the value shall be computed as of the
Valuation Date coincident with or immediately following the date of
determination, subject to the provisions of Section 4.03.

4.03                           Right to Change Procedures

The Committee reserves the right to change from time to time the procedures used
in valuing the Account or crediting (or debiting) the Account if it determines,
after due deliberation and upon the advice of counsel and/or the current record
keeper, that such an action is justified in that it results in a more accurate
reflection of the fair market value of assets.  In the event of a conflict
between the provisions of this Article and such new administrative procedures,
those new administrative procedures shall prevail.

18


--------------------------------------------------------------------------------


4.04                           Statement of Account

At least once a year, each Member shall be furnished with a statement setting
forth the value of his or her Account and the vested portion of his or her
Account.

4.05                           Plan Expenses

To the extent the Company does not choose to pay for them, all routine Plan
administrative expenses for such services as Account recordkeeping, required
audits and governmental filings shall be paid by the Plan.

ARTICLE 5.         ACQUISITION OF COMPANY STOCK WITH PROCEEDS
OF AN EXEMPT LOAN

5.01                           Purchase of Company Stock

(a)                                  The Plan is an employee stock ownership
plan (an “ESOP”), which is designed to invest primarily in qualified employer
securities.  The Board of Directors, in its discretion, may direct the Trustee
to acquire Company Stock with the proceeds of an Exempt Loan; and

(b)                                 Company Stock acquired by the Trustee
hereunder may be purchased on an established securities market, from the Company
or from any other person or entity.  However, Company Stock acquired from a
“disqualified person,” as defined in Section 4975(e)(2) of the Code, may not be
purchased at a price in excess of “adequate consideration,” as defined in
Section 3(18) of ERISA.

19


--------------------------------------------------------------------------------


5.02                           Exempt Loan

An Exempt Loan shall be used primarily for the benefit of Members and their
Beneficiaries, shall be for a specific term, shall bear a reasonable rate of
interest, and shall not be payable on demand, except in the event of default.
 In the event of default, the value of Plan assets transferred in satisfaction
of the Exempt Loan shall not exceed the amount of default.  An Exempt Loan may
be secured by a collateral pledge of the Company Stock acquired with the
proceeds of such loan, contributions (other than contributions of Company Stock)
that are made under the ESOP to meet its obligations under the Exempt Loan and
earnings attributable to such collateral and the investment of such
contributions, but no other assets of the Trust may be pledged as collateral for
the Exempt Loan and no lender shall have recourse against any assets of the
Trust, except to the extent permitted under Reg. §54.4975-7(b)(5).  Any pledge
of Company Stock shall provide for the release of shares so pledged on a pro
rata basis as principal and interest on the Exempt Loan are repaid by the
Trustee; provided however, that an alternative method of releasing such stock
from encumbrance may be utilized if permitted by applicable regulations under
Section 4975 of the Code and the Committee adopts such method.  Such stock shall
be allocated as provided in Section 3.01(b).

5.03                           Suspense Account; Dividends on Unallocated Stock

(a)                                  Company Stock acquired with the proceeds of
an Exempt Loan shall be held in the Suspense Account and shall be allocated to
the Members’ Accounts based on the release of Company Stock from the

20


--------------------------------------------------------------------------------


                                                Suspense Account.  During the
term of the Exempt Loan, a number of shares of Company Stock shall be released
per Plan Year equal to the number of shares in the Suspense Account multiplied
by a fraction, the numerator of which shall be the amount of principal and
interest paid by the Trustee on the Exempt Loan for the Plan Year, and the
denominator of which shall be the sum of the numerator and the aggregate
principal and interest to be paid by the Trustee on the Exempt Loan for all
future Plan Years; provided, however, that an alternative method of releasing
such stock from encumbrance may be utilized if permitted by applicable
regulations under Section 4975 of the Code and the Committee adopts such method.
 For this purpose, the number of future years under the Exempt Loan must be
definitely ascertainable and must be determined without taking into account any
possible extensions or renewal periods.  If the interest rate under the Exempt
Loan is variable, the interest to be paid in future years shall be computed by
using the interest rate applicable as of the end of the calendar year.  Shares
may also be released from the Suspense Account more frequently than annually,
provided in such event that the total number of shares of Company Stock released
during a Plan Year shall not be less than the number of shares that would have
been released from the Suspense Account during such Plan Year if such release
had occurred on an annual basis; and

21


--------------------------------------------------------------------------------


(b)                                 Any cash dividends received by the Trustee
on shares of Company Stock held in the Suspense Account shall be applied to the
payment of any outstanding obligations of the Trust under any Exempt Loan (and
shall be invested in an interest bearing or other fixed income investment
pending such payment) unless, in the sole discretion of the Committee, the
Trustee is directed to use such dividends to buy additional shares of Company
Stock.  Any shares of Company Stock released from the Suspense Account due to
application of such dividends to the repayment of an Exempt Loan or purchased
using such dividends shall be allocated to Members’ Accounts on the basis set
forth in Section 3.01(b).

5.04                           Dividends on Allocated Shares

Unless, in the sole discretion of the Committee, the Trustee is directed that
dividends that are payable with respect to Company Stock that is allocated to a
Member’s Account may be (a) accumulated in the Member’s Account and used to buy
additional Company Stock, (b) paid directly to the Member in cash (to the extent
such direct payment may be effectuated), or (c) paid to the Trust and
distributed by the Trustee in cash to the Member not later than 90 days after
the close of the Plan Year in which paid to the Trust, then such dividends shall
be applied to the payment of outstanding obligations of the Trust under any
Exempt Loan; provided however, that this provision shall only be effective if
Company Stock with a fair market value not less than the amount of dividends so
applied is allocated to the Member’s Account for the Plan Year in which the
dividends were

22


--------------------------------------------------------------------------------


paid to the Trust.  The excess, if any, of the fair market value of Company
Stock released from the Suspense Account by reason of the application of
dividends described in this Section 5.04 over the fair market value of Company
Stock allocated to a Member’s Account pursuant to the proviso in the immediately
preceding sentence shall be allocated among Members’ Accounts on the basis set
forth in Section 3.01(b).

ARTICLE 6.         VESTED PORTION OF ACCOUNTS

6.01                           Vesting Schedule

(a)                                  A Member shall be vested in, and have a
nonforfeitable right to, his or her Account upon completion of five (5) years of
Vesting Service; and

(b)                                 Notwithstanding the foregoing, a Member
shall be 100 percent vested in, and have a nonforfeitable right to, his or her
Account upon death, Disability, or the later of the attainment of his or her
55th birthday or the tenth anniversary of the date he or she becomes a Member.

6.02                           Disposition of Forfeitures

Upon termination of employment of a Member who was not vested in his or her
Account, his or her Account shall be forfeited.  The Member shall be deemed to
have received a distribution of the zero, vested benefit upon his or her
termination of employment.  If the former Member is reemployed by the Employer
or an

23


--------------------------------------------------------------------------------


Affiliate before incurring a period of Break in Service of five years, his or
her Account shall be restored.  The Committee shall direct the Trustee to apply
any amounts forfeited pursuant to this Section to (a) restore amounts previously
forfeited by the Member but required to be reinstated upon resumption of
employment, (b) reduce Employer contributions, or (c) reallocate to Members in
the same manner as contributions under Section 3.01(b).  If forfeitures arising
during any Plan Year are insufficient to restore forfeited amounts to the
Accounts of Members pursuant to this Section 6.02, the Employer shall contribute
the balance required for that purpose.

ARTICLE 7.         DISTRIBUTION AND TRANSFERS OF ACCOUNT

7.01                           Eligibility

(a)                                  Upon a Member’s termination of employment,
the vested portion of his or her Account, as determined under Article 6, shall
be distributed as provided in this Article; and

(b)                                 An eligible Member may, in accordance with
Section 7.04, request a transfer or distribution, whichever is applicable, from
his or her Account, whether or not he or she has terminated employment.

7.02                           Time of Distribution

(a)                                  Except as otherwise provided in this
Article, distribution of the vested portion of a Member’s Account shall commence
as soon as administratively practicable, but not more than ninety (90) days,

24


--------------------------------------------------------------------------------


                                                following the later of (i) the
last day of the Plan Year in which a Member incurs a Break in Service or (ii)
the Member’s 65th birthday (but not more than ninety (90) days after the close
of the Plan Year in which the later of (b)(i) or (b)(ii) occurs);

(b)                                 A Member whose employment is terminated for
any reason shall be entitled, upon written request, in accordance with
procedures established by the Committee, to receive distribution of the entire
vested interest in the Member’s Account in accordance with either this Section
7.02 or Section 7.06.  If the value of the vested portion of a Member’s Account
exceeds $5,000 and he or she does not consent in writing within 60 days (or such
other period prescribed by the Committee) of his or her Severance Date to an
immediate distribution to be made as soon thereafter as administratively
practicable, distribution of the vested interest in the Member’s Account shall
be made as soon as practicable following the Valuation Date coincident with or
immediately following the earliest of:

(i)                                     receipt by the Committee at least sixty
(60) days (or such other period prescribed by the Committee) prior to such
Valuation Date of the Member’s written request for payment;

(ii)                                  the Member’s attainment of age 65; or

25


--------------------------------------------------------------------------------


(iii)                               the Member’s death.

In the event an allocation of Employer Contributions and/or forfeitures is made
to the Member’s Account pursuant to Article 3 or Article 6 following the date on
which a distribution is made hereunder, distribution of such contributions
and/or forfeitures shall be made to the Member or Beneficiary in a single sum as
soon as practicable following the date on which such allocation is made;

(c)                                  In the case of the death of a Member before
the distribution of his or her Account, the vested portion of his or her Account
shall be distributed to the Member’s Beneficiary as soon as administratively
practicable following the Valuation Date coincident with or next following the
Member’s date of death; and

(d)                                 The amount of a distribution made pursuant
to this Section 7.02 shall be determined as of the applicable Valuation Date
preceding the actual date of payment.

7.03                           Form and Manner of Distribution

(a)                                  Distributions shall be paid in a single sum
consisting of shares of Company Stock or cash, at the election of the Member or
his or her Beneficiary.  Unless the Member or Beneficiary elects to receive the
distribution in Company Stock, such distribution shall be paid entirely in cash.
 If the distribution is made in Company Stock, any

26


--------------------------------------------------------------------------------


                                                unpaid dividends which may be
due and any balance in the Account representing fractional shares will be paid
in cash.  If the distribution is to be made in cash, the Trustee will, as soon
as practicable after the Valuation Date following its receipt of notice of such
distribution, sell the shares held in the Member’s Account. Such Member or
Beneficiary shall thereafter receive, entirely in cash, the proceeds of such
sale, plus an additional cash amount representing fractional shares and any
dividends that may be due;

(b)                                 Shares of Company Stock distributed to
Members pursuant to Section 7.03 (a) that at the time of such distribution are
not readily tradable on an established market shall be subject to a put option
which shall permit the Member to sell such stock to the Company at any time
during two option periods at the fair market value of such shares (as of the
most recent Valuation Date).  The first period shall be for at least 60 days
beginning on the date of distribution.  The second period shall be for at least
60 days beginning on the first Valuation Date in the calendar year following the
year in which the distribution was made.  The Company or the Committee may
direct the Trustee to purchase shares tendered to the Company under a put
option.  Payment for any shares of stock sold under a put option shall be made
in a lump sum or in substantially equal annual installments over a period not
exceeding five years, with interest payable at a reasonable rate (as

27


--------------------------------------------------------------------------------


                                                determined by the Committee).
 Except as may be permitted under applicable law or regulations, the rights of a
distributee of Company Stock under this Section 7.03(b) shall survive the
repayment of any relevant Exempt Loan, the termination of the Plan, and any
amendment of the Plan; and

(c)                                  Notwithstanding the preceding and at the
discretion of the Committee, any portion of a Member’s vested Account which
consists of Financed Shares shall not be distributed until any outstanding
Exempt Loan has been completely repaid.

7.04                           Diversification of Account

(a)                                  Each eligible Member (including each former
Employee of an Employer) may make an annual election to transfer his or her
Account to a plan designated for such purpose by the Committee.  The election to
effect such transfer shall be granted with respect to a period of six Plan Years
(“Election Period”) commencing with the Plan Year in which occurs the later of
the Member’s attainment of age 55 or the Member’s completion of ten years of
participation in the Plan.  For each Plan Year within the Member’s Election
Period a Member may elect, within 90 days of the close of such Plan Year, to
transfer all or a portion of his or her Account which is subject to this Section
7.04 (“Diversification Amount”).  The

28


--------------------------------------------------------------------------------


                                                amount in the Account subject to
this Section 7.04 shall be the excess of (i) over (ii) as follows:

(i)                                     25% of the sum of (A) the balance of the
Member’s Account, determined as of the close of such Plan Year, and (B) the
distributions received by and transfers made as result of his or her prior
elections (provided that “50%” shall be substituted for “25%” for his or her
final election within the Election Period), minus; and

(ii)                                  the distribution received by and transfers
made by the Member pursuant to his or her prior elections.

(b)                                 Notwithstanding Section 7.04(a) above, the
Committee may allow Members the following diversification options in lieu of
transfer to another plan:

(i)                                     Transfer the Diversification Amount to
an individual retirement account (IRA);

(ii)                                  Reallocate, at the discretion of the
Member, the Diversification Amount among at least three (3) alternate investment
options as chosen by the Committee for this purpose; or

(iii)                               Distribute the Diversification Amount in a
single lump-sum payment directly to the Member.

29


--------------------------------------------------------------------------------


(c)                                  If a Member elects to receive or have
transferred an amount described in paragraph (a) or (b) above, such distribution
or transfer shall be made within 90 days after the close of the applicable
annual Election Period.

7.05                           Age 70½ Required Distribution

(a)                                  Notwithstanding any provision of the Plan
to the contrary, if a Member is a 5-percent owner (as defined in Section 416(i)
of the Code), distribution of the Member’s Account shall begin no later than the
April 1 following the calendar year in which he or she attains age 70½.  No
minimum distribution payments will be made to a Member under the provisions of
Section 401(a)(9) of the Code if the Member is not a 5-percent owner as defined
above.  However, if a Member who is not a 5-percent owner (as defined in Section
416(i) of the Code) attains age 70½ prior to January 1, 2000 and remains in
service after the April 1 following the calendar year in which he or she attains
age 70½, he or she may elect to have the provisions of paragraph (b) apply as if
the Member was a 5-percent owner.  Such election shall be made in accordance
with such administrative procedures as the Committee shall prescribe;

(b)                                 In the event a Member is required to begin
receiving payments while in service under the provisions of paragraph (a) above,
the

30


--------------------------------------------------------------------------------


                                                Member may elect to receive
payments while in service in accordance with option (i) or (ii), as follows:

(i)                                     A Member may receive one lump-sum
payment on or before the Member’s required beginning date equal to his or her
entire Account balance and annual lump-sum payments thereafter of amounts
accrued during each calendar year; or

(ii)                                  A Member may receive annual payments of
the minimum amount necessary to satisfy the minimum distribution requirements of
Section 401(a)(9) of the Code.  Such minimum amount will be determined on the
basis of the joint life expectancy of the Member and his or her Beneficiary.
 Such life expectancy will be recalculated once each year; however, the life
expectancy of the Beneficiary will not be recalculated if the Beneficiary is not
the Member’s spouse.

An election under this Section shall be made by a Member by giving written
notice to the Committee within the 90-day period prior to his or her required
beginning date.  The commencement of payments under this Section shall not
constitute an annuity starting date for purposes of Sections 72, 401(a)(11) and
417 of the Code.  Upon the Member’s subsequent termination of employment,
payment of the Member’s Account shall be made in accordance with the provisions
of Section 7.02.  In the

31


--------------------------------------------------------------------------------


event a Member fails to make an election under this Section, payment shall be
made in accordance with clause (ii) above;

(c)                                  Distribution Made After December 31, 2000. 
With respect to age 70½ required distributions made under the Plan for calendar
years beginning on or after January 1, 2001, the Plan will apply the minimum
distribution requirements of Section 401(a)(9) of the Code in accordance with
the regulations under Section 401(a)(9) that were proposed on January 7, 2001,
notwithstanding any provision of the Plan to the contrary.  This amendment shall
continue in effect until the end of the last calendar year beginning before the
effective date of final regulations under Section 401(a)(9) or such other date
as may be specified in guidance published by the Internal Revenue Service; and

(d)                                 Minimum Distribution Requirements For Plan
Years Beginning on or after January 1, 2003

(1)                                  General Rules

(i)                                     Effective Date.  The provisions of this
subsection will apply for purposes of determining required minimum distributions
for Plan Years beginning with the 2003 calendar year.  Required minimum
distributions for Plan Years ending prior to January 1, 2003 shall be determined
pursuant to subsection (c) above;

32


--------------------------------------------------------------------------------


(ii)                                  Precedence.  The requirements of this
Article will take precedence over any inconsistent provisions of the Plan; and

(iii)                               Requirements of Treasury Regulations
Incorporated.  All distributions required under this Article will be determined
and made in accordance with the Treasury regulations under Section 401(a)(9) of
the Code.

(2)                                  Time and Manner of Distribution

(i)                                     Required Commencement Date.  The
Member’s entire interest will be distributed, or begin to be distributed, to the
Member no later than the date stipulated in Subsection 7.05(a) above;

(ii)                                  Death of Member Before Distributions
Begin.  If the Member dies before distributions begin, the Member’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

(A)                              If the Member’s surviving spouse is the
Member’s sole Designated Beneficiary, then, except as provided in any other
section of the Plan, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately

33


--------------------------------------------------------------------------------


                                                following the calendar year in
which the Member died, or by December 31 of the calendar year in which the
Member would have attained age 701¤2, if later;

(B)                                If the Member’s surviving spouse is not the
Member’s sole Designated Beneficiary, then, except as provided in any other
section of the Plan, distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died;

(C)                                If there is no Designated Beneficiary as of
September 30 of the year following the year of the Member’s death, the Member’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Member’s death; and

(D)                               If the Member’s surviving spouse is the
Member’s sole Designated Beneficiary and the surviving spouse dies after the
Member but before distributions to the surviving spouse begin, this

34


--------------------------------------------------------------------------------


                                                section, other than subsection
(A) above, will apply as if the surviving spouse were the Member.

For purposes of this section and Section 7.05(d)(3) below, unless Subsection
7.05(d)(2)(ii)(D) applies, distributions are considered to begin on the Member’s
Required Commencement Date.  If Subsection 7.05(d)(2)(ii)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Subsection 7.05(d)(2)(ii)(A).  If
distributions under an annuity purchased from an insurance company irrevocably
commence to the Member before the Member’s Required Commencement Date (or to the
Member’s surviving spouse before the date distributions are required to begin to
the surviving spouse under Subsection 7.05(d)(2)(ii)(A)), the date distributions
are considered to begin is the date distributions actually commence.

(iii)                               Forms of Distribution.  Unless the Member’s
interest is distributed in the form of an annuity purchased from an insurance
company or in a single sum on or before the Required Commencement Date, as of
the first Distribution Calendar Year distributions will be made in accordance
with Plan Sections 7.05(d)(3) and 7.05(d)(4).  If the Member’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions

35


--------------------------------------------------------------------------------


                                                thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and the
Treasury regulations.

(3)                                  Required Minimum Distributions During
Member’s Lifetime

(i)                                     Amount of Required Minimum Distribution
For Each Distribution Calendar Year.  During the Member’s lifetime, the minimum
amount that will be distributed for each Distribution Calendar Year is the
lesser of:

(A)                              The quotient obtained by dividing the Member’s
Account Balance by the distribution period in the Uniform Lifetime Table set
forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s
age as of the Member’s birthday in the Distribution Calendar Year; or

(B)                                If the Member’s sole Designated Beneficiary
for the Distribution Calendar Year is the Member’s spouse, the quotient obtained
by dividing the Member’s Account Balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations,
using the Member’s and spouse’s attained ages as of the Member’s and

36


--------------------------------------------------------------------------------


                                                spouse’s birthdays in the
Distribution Calendar Year.

(ii)                                  Lifetime Required Minimum Distributions
Continue Through Year of Member’s Death.  Required minimum distributions will be
determined under this Section 7.05(d)(3) beginning with the first Distribution
Calendar Year and up to and including the Distribution Calendar Year that
includes the Member’s date of death.

(4)                                  Required Minimum Distributions After
Member’s Death.

(i)                                     Death On or After Date Distributions
Begin

(A)                              Member Survived by Designated Beneficiary.  If
the Member dies on or after the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the longer of the remaining
Life Expectancy of the Member or the remaining Life Expectancy of the Member’s
Designated Beneficiary, determined as follows:

37


--------------------------------------------------------------------------------


(I)                                    The Member’s remaining Life Expectancy is
calculated using the age of the Member in the year of death, reduced by one for
each subsequent year;

(II)                                If the Member’s surviving spouse is the
Member’s sole Designated Beneficiary, the remaining Life Expectancy of the
surviving spouse is calculated for each Distribution Calendar year after the
year of the Member’s death using the surviving spouse’s age as of the spouse’s
birthday in that year.  For Distribution Calendar Years after the year of the
surviving spouse’s death, the remaining Life Expectancy of the surviving spouse
is calculated using the age of the surviving spouse as of the spouse’s birthday
in the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year; and

(III)                            If the Member’s surviving spouse is not the
Member’s sole Designated Beneficiary, the Designated Beneficiary’s remaining
Life Expectancy is calculated using the age of the

38


--------------------------------------------------------------------------------


                                                beneficiary in the year
following the year of the Member’s death, reduced by one for each subsequent
year.

(B)                                No Designated Beneficiary.  If the Member
dies on or after the date distributions begin and there is no Designated
Beneficiary as of September 30 of the year after the year of the Member’s death,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Member’s death is the quotient obtained by dividing the
Member’s Account Balance by the Member’s remaining Life Expectancy calculated
using the age of the Member in the year of death, reduced by one for each
subsequent year.

(ii)                                  Death Before Date Distributions Begin.

(A)                              Member Survived by Designated Beneficiary. 
Except as otherwise provided in the Plan, if the Member dies before the date
distributions begin and there is a Designated Beneficiary, the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the Member’s death is the quotient obtained by dividing the Member’s

39


--------------------------------------------------------------------------------


                                                Account Balance by the remaining
Life Expectancy of the Member’s Designated Beneficiary, determined as provided
in Section 7.05(d)(4);

(B)                                No Designated Beneficiary.  If the Member
dies before the date distributions begin and there is no Designated Beneficiary
as of September 30 of the year following the year of the Member’s death,
distribution of the Member’s entire interest will be completed by December 31 of
the calendar year containing the fifth anniversary of the Member’s death; and

(C)                                Death of Surviving Spouse Before
Distributions to Surviving Spouse Are Required to Begin.  If the Member dies
before the date distributions begin, the Member’s surviving spouse is the
Member’s sole Designated Beneficiary, and the surviving spouse dies before
distributions are required to begin to the surviving spouse under Section
7.05(d)(2)(ii)(A), this Section 7.05(d)(4)(ii) will apply as if the surviving
spouse were the Member.

(e)                                  Definitions — The following definitions
apply to Section 7.05(d) only.

40


--------------------------------------------------------------------------------


(i)                                     Designated Beneficiary.  The individual
who is designated as the Beneficiary under Plan Section 1.05 and is the
Designated Beneficiary under Section 401(a)(9) of the Code and Section
1.401(a)(9)-1, Q&A-4, of the Treasury regulations;

(ii)                                  Distribution Calendar Year.  A calendar
year for which a minimum distribution is required.  For distributions beginning
before the Member’s death, the first Distribution Calendar Year is the calendar
year immediately preceding the calendar year that contains the Member’s Required
Commencement Date.  For distributions beginning after the Member’s death, the
first Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 7.05(d)(2)(ii).  The required minimum
distribution for the Member’s first Distribution Calendar Year will be made on
or before the Member’s Required Commencement Date.  The required minimum
distribution for other Distribution Calendar Years, including the required
minimum distribution for the Distribution Calendar Year in which the Member’s
Required Commencement Date occurs, will be made on or before December 31 of that
Distribution Calendar Year;

41


--------------------------------------------------------------------------------


(iii)                               Life Expectancy.  Life Expectancy as
computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the
Treasury regulations;

(iv)                              Member’s Account Balance.  The Account Balance
as of the last Valuation Date in the calendar year immediately preceding the
Distribution Calendar Year (valuation calendar year) increased by the amount of
any contributions made and allocated or forfeitures allocated to the Account
Balance as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date.  The Account Balance for the valuation calendar year includes
any amounts rolled over or transferred to the Plan either in the valuation
calendar year or in the Distribution Calendar Year if distributed or transferred
in the valuation calendar year; and

(v)                                 Required Commencement Date.  The date
specified in Section 7.05(a) of the Plan.

7.06                           Small Benefits

Notwithstanding any provision of the Plan to the contrary, a lump-sum payment
shall be made in lieu of all vested benefits if the value of the vested portion
of the Member’s Account as of his or her termination of employment amounts to
$5,000

42


--------------------------------------------------------------------------------


or less.  The lump-sum payment shall automatically be made as soon as
administratively practicable following the Member’s termination of employment
but not later than ninety (90) days after the Plan Year end in which he or she
incurs a Break in Service.

7.07                           Status of Account Pending Distribution

Until completely distributed under Section 7.03 or 7.05, the Account of a Member
who is entitled to a distribution shall continue to be invested as part of the
funds of the Plan.

7.08                           Proof of Death and Right of Beneficiary or Other
Person

The Committee may require and rely upon such proof of death and such evidence of
the right of any Beneficiary or other person to receive the value of the Account
of a deceased Member as the Committee may deem proper and its determination of
the right of that Beneficiary or other person to receive payment shall be
conclusive.

7.09                           Distribution Limitation

Notwithstanding any other provision of this Article 7, all distributions from
this Plan shall conform to the regulations issued under Section 401(a)(9) of the
Code, including the incidental death benefit provisions of Section 401(a)(9)(G)
of the Code.  Further, such regulations shall override any Plan provision that
is inconsistent with Section 401(a)(9) of the Code.

43


--------------------------------------------------------------------------------


7.10                           Direct Rollover of Certain Distributions

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section, a distributee may elect, at
the time and in the manner prescribed by the Committee, to have any portion of
an eligible rollover distribution paid directly to an eligible retirement plan
specified by the distributee in a direct rollover.  The following definitions
apply to the terms used in this Section:

(a)                                  “Eligible rollover distribution” means any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated Beneficiary, or for a specified
period of ten years or more, any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code, and the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities);

(b)                                 “Eligible retirement plan” means an
individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, an
annuity plan

44


--------------------------------------------------------------------------------


                                                described in Section 403(a) of
the Code, or a qualified trust described in Section 401(a) of the Code, that
accepts the distributee’s eligible rollover distribution.  However, in the case
of an eligible rollover distribution to the surviving spouse, an eligible
retirement plan is an individual retirement account or individual retirement
annuity.  Effective January 1, 2002, an eligible retirement plan shall also mean
an annuity contract described in Section 403(b) of the Code and an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan.  The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is an alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code;

(c)                                  “Distributee” means an Employee or former
Employee.  In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order as defined in Section 414(p) of
the Code, are distributees with regard to the interest of the spouse or former
spouse; and

45


--------------------------------------------------------------------------------


(d)                                 “Direct rollover” means a payment by the
Plan to the eligible retirement plan specified by the distributee.

7.11                           Waiver of Notice Period

Except as provided in the following sentence, if the value of the vested portion
of a Member’s Account exceeds $5,000, an election by the Member to receive a
distribution prior to age 65 shall not be valid unless the written election is
made (i) after the Member has received the notice required under Section
1.411(a)-11(c) of the Treasury regulations and (ii) within a reasonable time
before the effective date of the commencement of the distribution as prescribed
by said regulations.  If such distribution is one to which Sections 401(a)(11)
and 417 of the Code do not apply, such distribution may commence less than 30
days after the notice required under Section 1.411(a)-11(c) of the Treasury
regulations is given, provided that:

(a)                                  the Committee clearly informs the Member
that he or she has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option); and

(b)                                 the Member, after receiving the notice under
Sections 411 and 417, affirmatively elects a distribution.

46


--------------------------------------------------------------------------------


ARTICLE 8.         VOTING

8.01                           Voting Company Stock

(a)                                  Notwithstanding any other provision of this
Plan to the contrary, if any, but subject to the provisions of this Article, the
Trustee shall have no discretion or authority to vote Company Stock held in the
trust by the Trustee on any matter presented for a vote by the stockholders of
the Company except in accordance with timely directions received by the Trustee
from Members who have Company Stock allocated to their Accounts under the Plan.
 Each Member who has allocated Company Stock shall, as the named fiduciary for
this purpose, direct the Trustee with respect to the vote of the Company Stock
allocated to the Member’s Account and the Trustee shall follow the directions of
those Members who provide timely instructions to the Trustee;

(b)                                 With respect to Company Stock held in the
Trust by the Trustee but not allocated to the Accounts of Members, and with
respect to Company Stock otherwise allocated to Accounts of Members but for
which no voting directions are timely received by the Trustee, the Trustee shall
vote a percentage of such shares in favor of the proposed transaction that is
equal to the percentage of allocated Common Stock in Members’ Accounts for which
voting directions are timely received from Members that are in favor of such
transaction, the Trustee shall vote a percentage of such shares

47


--------------------------------------------------------------------------------


                                                against the proposed transaction
equal to the percentage of allocated Common Stock in Members’ Accounts for which
voting directions are timely received from Members that are not in favor of such
transaction, and the Trustee shall abstain from voting a percentage of shares
for or against the proposed transaction equal to the percentage of allocated
Common Stock in  Members’ Accounts for which abstention voting directions are
timely received from the Members;

(c)                                  In the event a court of competent
jurisdiction shall issue any order or any opinion to the Plan, the Company or
the Trustee, which shall, in the opinion of counsel to the Company or the
Trustee, invalidate under ERISA, in all circumstances or in any particular
circumstances, any provision or provisions of this Section 8.01 regarding the
manner in which Company Stock held in the Trust shall be voted or cause any such
provisions or provision to conflict with ERISA, then, upon notice thereof to the
Company or the Trustee, as the case may be, such invalid or conflicting
provisions of this Section 8.01 shall be given no further force or effect.  In
such circumstances the Trustee shall nevertheless have no discretion to vote
allocated shares of Company Stock held in the Trust unless required under such
order or opinion but shall follow instructions received from Members and not
invalidated;

48


--------------------------------------------------------------------------------


(d)                                 In the event that any option, right,
warrant, or similar property derived from or attributable to the ownership of
the Company Stock allocated to Members shall be granted, distributed, or
otherwise issued which is and shall become exercisable, each Member (or
Beneficiary) shall be entitled to direct the Trustee, in writing, to sell,
exercise, distribute, or retain any such option, right, warrant, or similar
property.  The securities acquired by the Trustee upon such exercise shall be
held in a special account or accounts.  For all Plan purposes, all options,
rights, warrants, or similar property described in this paragraph (d) of Section
8.01 hereof shall be treated as income added to the appropriate Accounts of
Members (or Beneficiaries).  If, within a reasonable period of time after the
form soliciting direction from a Member (or Beneficiary), has been sent, no
written directions shall have been received by the Trustee from such Member (or
Beneficiary), the Trustee shall, in its sole discretion, sell, exercise, or
retain and keep unproductive of income such option, right, warrant, or similar
property for which no response has been received from such Member (or
Beneficiary) and also for options, rights, warrants, or similar property derived
from, or attributable to, the ownership of Company Stock not yet allocated to
any Member’s (or Beneficiary’s) Account; and

49


--------------------------------------------------------------------------------


(e)                                  The Trustee shall, in accordance with
timely directions received by the Trustee from the Committee in its sole
discretion, sell, exercise, or retain and keep unproductive of income such
option, right, warrant, or similar property attributable to unallocated Company
Stock held in the Suspense Account.

8.02                           Shareholder Communication

Notwithstanding anything to the contrary in this Article 8, the Company shall
make any and all communications or distributions required under the Shareholder
Communications Act of 1985 and any rules thereunder.

ARTICLE 9.         ADMINISTRATION OF PLAN

9.01                           Appointment of Committee

The general administration of the Plan and the responsibility for carrying out
the provisions of the Plan shall be placed in a Committee consisting of not more
than three members of the Board of Directors, at least two of whom are
“independent directors” of the Company within the meaning of NASDAQ Proposed
Rule 4350(c)(1) (or its successor), and all of whom shall be appointed and serve
at the pleasure of the Board of Directors.  Any person who is appointed a member
of the Committee shall signify his or her acceptance by filing written
acceptance with the Board of Directors and the secretary of the Committee.  Any
member of the Committee may resign by delivering his or her written resignation
to the Board of Directors and the secretary of the Committee.

50


--------------------------------------------------------------------------------


9.02                           Duties of Committee

The Committee shall elect a chairman from their number and a secretary who may
be but need not be one of the members of the Committee; may appoint from their
number such subcommittees with such powers as they shall determine; may
authorize one or more of their number or any agent to execute or deliver any
instrument or make any payment on their behalf; may retain counsel, employ
agents and provide for such clerical, accounting, and consulting services as
they may require in carrying out the provisions of the Plan; may instruct the
Trustee to vote unallocated shares held in the Suspense Account at the
Committee’s discretion; and may allocate among themselves or delegate to other
persons all or such portion of their duties under the Plan, other than those
granted to the Trustee under the trust agreement adopted for use in implementing
the Plan, as they, in their sole discretion, shall decide.  The Board of
Directors, in its sole and absolute discretion, may delegate any or all of the
duties of the Committee to the Trustee as it may determine from time to time,
upon the Trustee’s acceptance of such duties.

9.03                           Individual Account

The Committee shall maintain, or cause to be maintained, records showing the
individual balances in each Member’s Account.  However, maintenance of those
records and Accounts shall not require any segregation of the funds of the Plan.

51


--------------------------------------------------------------------------------


9.04                           Meetings

The Committee shall hold meetings upon such notice, at such place or places, and
at such time or times as it may from time to time determine.

9.05                           Action of Majority

Any act which the Plan authorizes or requires the Committee to do may be done by
a majority of its members.  The action of that majority expressed from time to
time by a vote at a meeting or in writing without a meeting shall constitute the
action of the Committee and shall have the same effect for all purposes as if
assented to by all members of the Committee at the time in office.

9.06                           Compensation and Bonding

No member of the Committee shall receive any compensation from the Plan for his
or her services as such.  Except as may otherwise be required by law, no bond or
other security need be required of any member in that capacity in any
jurisdiction.

9.07                           Establishment of Rules

Subject to the limitations of the Plan, the Committee from time to time shall
establish rules for the administration of the Plan and the transaction of its
business.  The Committee shall have discretionary authority to construe and
interpret the Plan (including, but not limited to, determination of an
individual’s eligibility for Plan participation, the right and amount of any
benefit payable

52


--------------------------------------------------------------------------------


under the Plan and the date on which any individual ceases to be a Member).  The
determination of the Committee as to the interpretation of the Plan or any
disputed question shall be conclusive and final to the extent permitted by
applicable law.

9.08                           Prudent Conduct

The Committee shall use that degree of care, skill, prudence and diligence that
a prudent man acting in a like capacity and familiar with such matters would use
in his conduct of a similar situation.

9.09                           Service In More Than One Fiduciary Capacity

Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the funds of the Plan.

9.10                           Limitation of Liability

The Employer, the Board of Directors, the directors of an Employer, the
Committee, and any officer, employee or agent of the Employer shall not incur
any liability individually or on behalf of any other individuals or on behalf of
the Employer for any act or failure to act, made in good faith in relation to
the Plan or the funds of the Plan.  However, this limitation shall not act to
relieve any such individual or the Employer from a responsibility or liability
for any fiduciary responsibility, obligation or duty under Part 4, Title I of
ERISA.

53


--------------------------------------------------------------------------------


9.11                           Indemnification

The Committee, the Board of Directors, and the officers, employees and agents of
the Employer shall be indemnified against any and all liabilities arising by
reason of any act, or failure to act, in relation to the Plan or the funds of
the Plan, including, without limitation, expenses reasonably incurred in the
defense of any claim relating to the Plan or the funds of the Plan, and amounts
paid in any compromise or settlement relating to the Plan or the funds of the
Plan, except for actions or failures to act made in bad faith.  The foregoing
indemnification shall be from the funds of the Plan to the extent of those funds
and to the extent permitted under applicable law; otherwise from the assets of
the Employer.

9.12                           Named Fiduciary

For purposes of ERISA, the Committee shall be the named fiduciary of the Plan
except or until otherwise determined by the Board of Directors.

9.13                           Claims Procedure

The claims procedure hereunder shall be as provided herein:

(a)                                  Claim.  A Member or Beneficiary or other
person who believes that he or she is being denied a benefit to which he or she
is entitled (hereinafter referred to as “Claimant”) may file a written request
for such benefit with the Committee setting forth his claim;

54


--------------------------------------------------------------------------------


(b)                                 Response to Claim.  The Committee shall
respond within ninety (90) days of receipt of the claim.  However, upon written
notification to the Claimant, the response period may be extended for an
additional ninety (90) days for reasonable cause.  If the claim is denied in
whole or in part, the Claimant shall be provided with a written opinion using
nontechnical language setting forth:

(i)                                     The specific reason or reasons for the
denial;

(ii)                                  The specific references to pertinent Plan
provisions on which the denial is based;

(iii)                               A description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or such information is necessary;

(iv)                              Appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and

(v)                                 The time limits for requesting a review.

(c)                                  Request for Review.  Within sixty (60) days
after the receipt by the Claimant of the written opinion described above, the
Claimant may request in writing that the Committee review the determination

55


--------------------------------------------------------------------------------


The Claimant or his duly authorized representative may review the pertinent
documents and submit issues and comments in writing for consideration by the
Committee.  If the Claimant does not request a review of the determination
within such sixty (60) day period, he shall be barred from challenging the
determination; and

(d)                                 Review and Decision.  The Committee shall
review the determination within sixty (60) days after receipt of a Claimant’s
request for review; provided, however, that for reasonable cause such period may
be extended to no more than one hundred twenty (120) days.  After considering
all materials presented by the Claimant, the Committee will render a written
opinion, written in a manner calculated to be understood by the Claimant,
setting forth the specific reasons for the decision and containing specific
references to the pertinent Plan provisions on which the decision is based.

9.14                           Committee’s Decision Final

Subject to applicable law, any interpretation of the provisions of the Plan and
any decision on any matter within the discretion of the Committee made by the
Committee in good faith shall be binding on all persons.  A misstatement or
other mistake of fact shall be corrected when it becomes known and the Committee
shall make such adjustment on account thereof as it considers equitable and
practicable.

56


--------------------------------------------------------------------------------


ARTICLE 10.      MANAGEMENT OF FUNDS

10.01                     Trust Agreement

All the funds of the Plan shall be held by a Trustee appointed from time to time
by the Board of Directors under a trust agreement adopted, or as amended, by the
Board of Directors for use in providing the benefits of the Plan and paying its
expenses not paid directly by the Employer.  The Employer shall have no
liability for the payment of benefits under the Plan nor for the administration
of the funds paid over to the Trustee.

10.02                     Exclusive Benefit Rule

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Members and other persons entitled to benefits under the
Plan and paying the expenses of the Plan not paid directly by the Employer.  No
person shall have any interest in, or right to, any part of the earnings of the
funds of the Plan, or any right in, or to, any part of the assets held under the
Plan, except as and to the extent expressly provided in the Plan.

ARTICLE 11.      GENERAL PROVISIONS

11.01                     Nonalienation

(a)                                  Except as required by any applicable law or
by paragraph (c), no benefit under the Plan shall in any manner be anticipated,
assigned or alienated, and any attempt to do so shall be void.  However,

57


--------------------------------------------------------------------------------


                                                payment shall be made in
accordance with the provisions of any judgment, decree, or order which:

(i)                                     creates for, or assigns to, a spouse,
former spouse, child or other dependent of a Member the right to receive all or
a portion of the Member’s benefits under the Plan for the purpose of providing
child support, alimony payments or marital property rights to that spouse, child
or dependent;

(ii)                                  is made pursuant to a State domestic
relations law;

(iii)                               does not require the Plan to provide any
type of benefit, or any option, not otherwise provided under the Plan; and

(iv)                              otherwise meets the requirements of Section
206(d) of ERISA, as amended, as a “qualified domestic relations order”, as
determined by the Committee.

(b)                                 Notwithstanding anything herein to the
contrary, if the amount payable to the alternate payee under the qualified
domestic relations order is less than $5,000, such amount shall be paid in one
lump sum as soon as practicable following the qualification of the order.  If
the amount exceeds $5,000, it may be paid as soon as practicable following the
qualification of the order if the qualified domestic relations order so provides
and the alternate payee consents thereto; otherwise it may not be payable before
the earlier

58


--------------------------------------------------------------------------------


                                                of (i) the Member’s termination
of employment or (ii) the Member’s attainment of age 50; and

(c)                                  A Member’s benefit under the Plan shall be
offset or reduced by the amount the Member is required to pay to the Plan under
the circumstances set forth in Section 401(a)(13)(C) of the Code.

11.02                     Conditions of Employment Not Affected by Plan

The establishment of the Plan shall not confer any legal rights upon any
Eligible Employee or other person for a continuation of employment, nor shall it
interfere with the rights of the Employer to discharge any Eligible Employee and
to treat him or her without regard to the effect which that treatment might have
upon him or her as a Member or potential Member of the Plan.

11.03                     Facility of Payment

If the Committee shall find that a Member or other person entitled to a benefit
is unable to care for his or her affairs because of illness or accident or
because he or she is a minor, the Committee may direct that any benefit due him
or her, unless claim shall have been made for the benefit by a duly appointed
legal representative, be paid to his or her spouse, a child, a parent or other
blood relative, or to a person with whom he or she resides.  Any payment so made
shall be a complete discharge of the liabilities of the Plan for that benefit.

59


--------------------------------------------------------------------------------


11.04                     Erroneous Allocation

Notwithstanding any provision of the Plan to the contrary, if a Member’s Account
is credited with an erroneous amount due to a mistake in fact or law, the
Committee shall adjust such Account in such equitable manner as it deems
appropriate to correct the erroneous allocation.

11.05                     Information

Each Member, Beneficiary or other person entitled to a benefit, before any
benefit shall be payable to him or her or on his or her account under the Plan,
shall file with the Committee the information that it shall require to establish
his or her rights and benefits under the Plan.

11.06                     Top-Heavy Provisions Prior to January 1, 2002

(a)           The following definitions apply to the terms used in this Section:

(i)                                     “applicable determination date” means
the last day of the preceding Plan Year;

(ii)                                  “top-heavy ratio” means the ratio of (A)
the value of the aggregate of the Accounts under the Plan for key employees to
(B) the value of the aggregate of the Accounts under the Plan for all key
employees and non-key employees;

60


--------------------------------------------------------------------------------


(iii)                               “key employee” means an Employee who is in a
category of employees determined in accordance with the provisions of Sections
416(i)(1) and (5) of the Code and any regulations thereunder, and where
applicable, on the basis of the Employee’s statutory compensation from the
Employer or an Affiliate;

(iv)                              “non-key employee” means any Employee who is
not a key employee;

(v)                                 “applicable Valuation Date” means the
Valuation Date coincident with or immediately preceding the last day of the
preceding Plan Year;

(vi)                              “required aggregation group” means any other
qualified plan(s) of the Employer or an Affiliate in which there are members who
are key employees or which enable(s) the Plan to meet the requirements of
Section 401(a)(4) or 410 of the Code; and

(vii)                           “permissive aggregation group” means each plan
in the required aggregation group and any other qualified plan(s) of the
Employer or an Affiliate in which all members are non-key employees, if the
resulting aggregation group continues to meet the requirements of Sections
401(a)(4) and 410 of the Code.

61


--------------------------------------------------------------------------------


(b)                                 For purposes of this Section, the Plan shall
be “top-heavy” with respect to any Plan Year if as of the applicable
determination date the top-heavy ratio exceeds 60 percent.  The top-heavy ratio
shall be determined as of the applicable Valuation Date in accordance with
Sections 416(g)(3) and (4) of the Code and Article 5 of this Plan, and shall
take into account any contributions made after the applicable Valuation Date but
before the last day of the Plan Year in which the applicable Valuation Date
occurs.  For purposes of determining whether the Plan is top-heavy, the Account
balances under the Plan will be combined with the Account balances or the
present value of accrued benefits under each other plan in the required
aggregation group, and, in the Employer’s discretion, may be combined with the
account balances or the present value of accrued benefits under any other
qualified plan in the permissive aggregation group. Distributions made with
respect to a Member under the Plan during the five-year period ending on the
applicable determination date shall be taken into account for purposes of
determining the top-heavy ratio; distributions under plans that terminated
within such five-year period shall also be taken unto account, if any such plan
contained key employees and therefore would have been part of the required
aggregation group;

(c)                                  The following provisions shall be
applicable to Members for any Plan Year with respect to which the Plan is
top-heavy:

62


--------------------------------------------------------------------------------


(i)                                     In lieu of the vesting requirements
specified in Section 6.01, a Member shall be vested in, and have a
nonforfeitable right to, his or her Account in accordance with the following
schedule:

Years of Vesting Service

 

Nonforfeitable Percentage

 

less than 2 years

 

0

%

2 years

 

20

 

3 years

 

40

 

4 years

 

60

 

5 or more years

 

100

 

 

provided that in no event shall the vested portion of his or her Account be less
than the vested portion determined under Section 6.01; and

(ii)                                  An additional Employer contribution shall
be allocated on behalf of each Member (and each Eligible Employee eligible to
become a Member) who is a non-key employee, and who has not separated from
service as of the last day of the Plan Year, to the extent that the
contributions made on his or her behalf under Section 3.01 for the Plan Year
would otherwise be less than 3 percent of his or her remuneration.  However, if
the greatest percentage of remuneration contributed on behalf of a key employee
under Section 3.01 for the Plan Year would be less than 3 percent, that lesser
percentage shall be substituted for “3

63


--------------------------------------------------------------------------------


                                                percent” in the preceding
sentence.  Notwithstanding the foregoing provisions of this subparagraph (ii),
no minimum contribution shall be made under this Plan with respect to a Member
(or an Employee eligible to become a Member) if the required minimum benefit
under Section 416(c)(1) of the Code is provided to him or her by any other
qualified pension plan of the Employer or an Affiliate.  For the purposes of
this subparagraph (ii), remuneration has the same meaning as set forth in
Section 3.03(c).

(d)                                 If the Plan is top-heavy with respect to a
Plan Year and ceases to be top-heavy for a subsequent Plan Year, the following
provisions shall be applicable:

(i)                                     If a Member has completed at least three
years of Vesting Service on or before the last day of the most recent Plan Year
for which the Plan was top-heavy, the vesting schedule set forth in paragraph
(b)(i) shall continue to be applicable; and

(ii)                                  If a Member has completed at least two,
but less than three, years of Vesting Service on or before the last day of the
most recent Plan Year for which the Plan was top-heavy, the vesting provisions
of Section 6.01 shall again be applicable; provided, however, that in no event
shall the

64


--------------------------------------------------------------------------------


                                                vested percentage of a Member’s
Account be less than the percentage determined under paragraph (b)(i) above as
of the last day of the most recent Plan Year for which the Plan was top-heavy.

11.07                     Top-Heavy Provisions After December 31, 2001

(a)                                  Effective Date.  This Section 11.07 shall
apply for purposes of determining whether the Plan is a top-heavy plan under
Section 416(g) of the Code for Plan Years beginning after December 31, 2001, and
whether the Plan satisfies the minimum benefits requirements of Section 416(c)
of the Code for such years.  This section amends the above Section 11.06 of the
Plan;

(b)                                 Determination of Top-Heavy Status.  Key
employee means any Employee or former Employee (including any deceased Employee)
who at any time during the Plan Year that includes the determination date was an
officer of the Employer having annual compensation greater than $130,000 (as
adjusted under Section 416(i)(1) of the Code for Plan Years beginning after
December 31, 2002), a 5-percent owner of the Employer, or a 1-percent owner of
the Employer having annual compensation of more than $150,000.  For this
purpose, annual compensation means compensation within the meaning of Section
415(c)(3) of the Code.  The determination of who is a key employee will be made
in accordance with

65


--------------------------------------------------------------------------------


                                                Section 416(i) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder; and

(c)                                  Determination of Present Values and
Amounts.  This Section 11.07(c) shall apply for purposes of determining the
present values of accrued benefits and the amounts of account balances of
Employees as of the determination date.

(i)                                     Distributions During Year Ending on the
Determination Date.  The present values of accrued benefits and the amounts of
Account balances of an Employee as of the determination date shall be increased
by the distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under Section 416(g)(2) of the Code during the
1-year period ending on the determination date.  The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code.  In the case of a distribution made for a reason
other than separation from service, death, or Disability, this provision shall
be applied by substituting “5-year period” for “1-year period”; and

66


--------------------------------------------------------------------------------


(ii)                                  Employees not performing services during
the year ending on the determination date.  The accrued benefits and Accounts of
any individual who has not performed services for the Employer during the 1-year
period ending on the determination date shall not be taken into account.

(d)                                 Minimum Benefits

(i)                                     Matching Contributions.  Employer
matching contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of Section 416(c)(2) of the Code and the
Plan.  The preceding sentence shall apply with respect to matching contributions
under the Plan or, if the Plan provides that the minimum contribution
requirement shall be met in another plan, such other plan.  Employer matching
contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for purposes of the actual
contribution percentage test and other requirements of Section 401(m) of the
Code; and

(ii)                                  Contributions under other plans.  The
Employer may provide in the adoption agreement that the minimum benefit
requirement shall be met in another plan (including another plan that consists
solely of a cash or deferred

67


--------------------------------------------------------------------------------


                                                arrangement which meets the
requirements of Section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of Section 401(m)(11) of the Code are met).

11.08                     Prevention of Escheat

If the Committee cannot ascertain the whereabouts of any person to whom a
payment is due under the Plan, the Committee may, no earlier than three years
from the date such payment is due, mail a notice of such due and owing payment
to the last known address of such person, as shown on the records of the
Committee or the Employer.  If such person has not made written claim therefor
within three months of the date of the mailing, the Committee may, if it so
elects and upon receiving advice from counsel to the Plan, direct that such
payment and all remaining payments otherwise due such person be canceled on the
records of the Plan and the amount thereof applied to reduce the contributions
of the Employer.  Upon such cancellation, the Plan and the Trust shall have no
further liability therefor except that, in the event such person or his or her
Beneficiary later notifies the Committee of his or her whereabouts and requests
the payment or payments due to him or her under the Plan, the amount so applied
shall be paid to him or her in accordance with the provisions of the Plan.

11.09                     Written Elections

Any elections, notifications or designations made by a Member pursuant to the
provisions of the Plan shall be made in writing and filed with the Committee in
a

68


--------------------------------------------------------------------------------


time and manner determined by the Committee under rules uniformly applicable to
all Employees similarly situated. The Committee reserves the right to change
from time to time the time and manner for making notifications, elections or
designations by Members under the Plan if it determines after due deliberation
that such action is justified in that it improves the administration of the
Plan.  In the event of a conflict between the provisions for making an election,
notification or designation set forth in the Plan and such new administrative
procedures, those new administrative procedures shall prevail.

11.10                     Construction

(a)                                  The Plan shall be construed, regulated and
administered under ERISA and the laws of the State of California, except where
ERISA controls; and

(b)                                 The titles and headings of the Articles and
Sections in this Plan are for convenience only. In the case of ambiguity or
inconsistency, the text rather than the titles or headings shall control.

ARTICLE 12.      AMENDMENT, MERGER AND TERMINATION

12.01                     Amendment of Plan

The Board of Directors reserves the right at any time and from time to time, and
retroactively if deemed necessary or appropriate, to amend in whole or in part
any or all of the provisions of the Plan.  The Committee may amend the Plan,
provided such amendments would not significantly increase the cost of the Plan,

69


--------------------------------------------------------------------------------


change the level of benefits provided under the Plan or modify the underlying
policy reflected by the Plan and provided, further, that notwithstanding the
above, the Committee may adopt any amendment necessary to maintain the Plan’s
qualified status under the applicable provisions of the Code.  However, no
amendment shall make it possible for any part of the funds of the Plan to be
used for, or diverted to, purposes other than for the exclusive benefit of
persons entitled to benefits under the Plan.  No amendment shall be made which
has the effect of decreasing the balance of the Account of any Member or of
reducing the nonforfeitable percentage of the balance of the Account of a Member
below the nonforfeitable percentage computed under the Plan as in effect on the
date on which the amendment is adopted, or if later, the date on which the
amendment becomes effective.  Any action to amend the Plan by the Board of
Directors shall be taken in such manner as may be permitted under the by-laws of
the Company, and any action to amend the Plan by the Committee shall be taken at
a meeting held in person or by telephone or other electronic means or by
unanimous written consent in lieu of a meeting.

12.02                     Merger, Consolidation or Transfer

The Plan may not be merged or consolidated with, and its assets or liabilities
may not be transferred to, any other plan unless each person entitled to
benefits under the Plan would, if the resulting plan were then terminated,
receive a benefit immediately after the merger, consolidation, or transfer which
is equal to or greater than the benefit he or she would have been entitled to
receive immediately before the merger, consolidation, or transfer if the Plan
had then terminated.

70


--------------------------------------------------------------------------------


12.03                     Additional Participating Employers

(a)                                  If any company is or becomes an Affiliate,
the Board of Directors may include the Employees of that Affiliate in the
membership of the Plan upon appropriate action by that Affiliate necessary to
adopt the Plan unless the Board of Directors or its delegate provides otherwise.
 In that event, or if any persons become Eligible Employees of an Employer as
the result of merger or consolidation or as the result of acquisition of all or
part of the assets or business of another company, the Board of Directors shall
determine to what extent, if any, previous service with .the Affiliate shall be
recognized under the Plan, but subject to the continued qualification of the
Trust for the Plan as tax-exempt under the Code; and

(b)                                 Any Affiliate may terminate its
participation in the Plan upon appropriate action by it. In that event the funds
of the Plan held on account of Members in the employ of that Affiliate, and any
unpaid balances of the Accounts of all Members who have separated from the
employ of that Affiliate, shall be determined by the Committee.  Those funds
shall be distributed as provided in Section 12.04 if the Plan should be
terminated, or shall be segregated by the Trustee as a separate trust, pursuant
to certification to the Trustee by the Committee, continuing the Plan as a
separate plan for the employees of that Affiliate under which

71


--------------------------------------------------------------------------------


                                                the board of directors of that
Affiliate shall succeed to all the powers and duties of the Board of Directors,
including the appointment of the members of the Committee.

12.04                     Termination of Plan

The Board of Directors, by action taken at a meeting held in person or by
telephone or other electronic means, or by unanimous written consent in lieu of
a meeting, may terminate the Plan or completely discontinue Employer
contributions under the Plan for any reason at any time.  In case of termination
or partial termination of the Plan, or complete discontinuance of Employer
contributions to the Plan, the rights of affected Members to their Accounts
under the Plan as of the date of the termination or discontinuance shall be
nonforfeitable.  In the event of the Plan’s termination, the total amount in
each Member’s Account shall be distributed to him or her if permitted by law or
continued in trust for his or her benefit, as the Committee shall direct.

72


--------------------------------------------------------------------------------